Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
New Matter
The amendment filed 9/19/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In the specification, applicant added the definition at [0030] of the interior in a specific way which was not previously provided. Likewise, applicant has amended [0031] to include the new disclosure that the space 220 protrudes toward the interior of the vehicle where the original disclosure provided the space protruding toward an outside of the guard. At [0033], applicant has added a designation of 100R and 100F to indication front and rear end portions in FIG.2 which constitutes new matter as the directionality was not previously disclosed. At [0034] and [0038], applicant has distinguished the end portion of the pocket of FIG.4 to be a rear end portion, now disclosed in the original specification or drawing figures. No mention is made in the original disclosure that the pocket is of a rear end portion and no directionality is provided in the figures. 
In the drawing figures, applicant has added new reference numerals 100R and 100F in FIG.2 which constitutes new matters as previously there was no disclosure of the location of the pockets relative to the vehicle, that is the location of the pocket was shown in FIG.2 but not with respect to its position on the vehicle. No mention was made in the original disclosure whether the wheel guard of FIG.2 was that of a driver side or passenger side or that of a front wheel guard or a rear wheel guard. 
All of these instances constitute new matter to the disclosure.
The new matter should be removed. 

Specification
The disclosure is objected to because of the following informalities: 
New matter has been added to the specification at [0030], [0031], [0034], and [0038], as set forth above. Appropriate correction (or removal of the new matter) is required.

Drawings
The drawings are objected to because they contain new matter in FIG.2 as set forth above with the addition of reference numerals 100F and 100R indicating a directionality to the drawing not previously disclosed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the central portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A ‘central’ portion is previously recited in claim 4. 

Allowable Subject Matter
Claims 1, 3-4, 8, and 10-12 are allowed. 
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) set forth above.
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616